FARMER, C.J.
We affirm in spite of defendant’s attack on the validity of the Three-Strike Violent Felony Offender Act, chapter 99-188, Laws of Florida. We have resolved the issue of a single subject violation in favor of the constitutionality of the Act. Hernandez-Molina v. State, No. 03-215, 860 So.2d 483, 2003 WL 22715773 (Fla. 4th DCA Nov. 19, 2003). In affirming this case, we also certify conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), as we did in Hernandez-Molina.
GUNTHER and STONE, JJ., concur.